t c memo united_states tax_court basil nicholas stephanatos petitioner v commissioner of internal revenue respondent docket no filed date basil nicholas stephanatos pro_se robert w mopsick for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively and accuracy-related_penalties under sec_6662 in the amounts of dollar_figure and dollar_figure for those years the issues for decision are whether petitioner is entitled to any reduction of the deficiencies and penalties determined by respondent and whether petitioner is liable for a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner resided in wayne new jersey at the time that he filed his petition at all relevant times petitioner was a licensed professional engineer receiving wages for his services petitioner filed a form_1040 u s individual_income_tax_return for on which he reported wages of dollar_figure taxable interest of dollar_figure and taxable refunds state_and_local_income_taxes of dollar_figure petitioner offset his reported income by an alleged business loss of dollar_figure and itemized_deductions of dollar_figure the amounts claimed on schedule a itemized_deductions included dollar_figure in employee business_expenses on his form_1040 for petitioner reported wages of dollar_figure taxable interest of dollar_figure dividends of dollar_figure taxable refunds state_and_local_income_taxes of dollar_figure and capital_gains of dollar_figure petitioner offset his taxable_income by a claimed business loss of dollar_figure and itemized_deductions of dollar_figure which included dollar_figure in alleged employee_expenses the amounts claimed on petitioner’s income_tax returns as business_losses and personal itemized_deductions were based on estimates and most if not all were nondeductible personal expenses petitioner was not operating an active business during the years in issue and had no income from the environmental engineering service business that he listed on schedules c profit or loss from business to his and form sec_1040 petitioner merely estimated the amounts that he would need as capital when he actually began operation of the business and deducted amounts that he allegedly loaned to the business in anticipation of its capital requirements petitioner’s claimed itemized_deductions were similarly based on estimates for example he deducted dollar_figure in and dollar_figure in based on his anticipated future medical_expenses petitioner deducted as employee_expenses what he calculated to be the amortized cost of his educational expenses in obtaining professional degrees the latest of which had been obtained in petitioner overstated the state_income_tax withheld from his wages as shown on his forms w-2 wage and tax statement he deducted amounts that represented personal expenditures_for food water electricity and his estimate for funding of his future retirement spreading the amounts throughout his returns and disguising their nature when petitioner was audited by the internal_revenue_service irs he refused to present any documents substantiating the amount or purpose of the deductions claimed on his tax returns instead he commenced a course of correspondence that included frivolous arguments and spurious threats for example in a letter dated date which he attached to the petition in this case petitioner accused the irs of fraudulent and criminal conduct and made various demands petitioner also argued that he was not involved in revenue taxable activities that taxes on personal_property are direct taxes nontaxable by the federal government unless apportioned according to the census of the states and that compensation_for labor and the exercise of the right to labor are personal_property in the notice_of_deficiency respondent disallowed the various deductions claimed by petitioner and allowed the standard_deduction of dollar_figure for and dollar_figure for petitioner did not present prior to or during trial proof that he had paid deductible items exceeding the respective amounts of the standard_deduction for each year in issue during the course of this proceeding petitioner filed numerous frivolous motions he did not comply with the court’s rules regarding discovery or stipulation but instead submitted his version of a purported stipulation that merely set forth his frivolous contentions he refused to meet with respondent’s agents he persisted in his course of scurrilous threats against the irs he did not turn over receipts in accordance with the court’s standing_pretrial_order at the time of trial respondent filed a motion for sanctions and costs pursuant to sec_6673 setting out examples of petitioner’s failure to cooperate in the determination of his correct_tax liability and his pursuit of frivolous arguments opinion although prior to trial petitioner had pursued many of the stale arguments common to tax protesters at trial he had refined his position to two arguments first petitioner argues that he had no taxable gain at the end of any year because after paying for food water utilities mandatory taxes such as social_security_taxes and income taxes recovery_of the cost of his education and setting aside amounts for future retirement and medical costs he had little left second he had no dominion over the wages he received because at the end of the year they had been spent on essentials several passages from his testimony leave no doubt that petitioner contends that he may deduct all of his personal expenses current and future before paying tax on his wages i’m only relying on myself funding my own retirement then deduct whatever of course cost i owe to various persons and then whatever business_expenses whatever other life expenses you know eat food drink water and then come up with my taxable real income so for these taxable years like i’ve estimated about percent of the space--40 percent as i had put in my returns--was basically used for business purposes so it’s here i have been like allocating a certain amount of money loaning money to the s corporation--around like dollar_figure a year--to pay for the equipment and for the bond so basically accumulation of the capital so i had to amortize my expenditures masters ph d and the b s which they run approximately dollar_figure what you do of course when you have a capital_expenditure you don’t deduct it that’s an expense which basically you amortize it a minimum of months over five year period i put about what dollar_figure a year basically for future medical bills even if i don’t provide let’s say all the shop right or king supermarket receipts all of them or the originals still if you use the cohan_rule that’s all reasonable twenty dollars a day days is dollar_figure per month the same thing for electric and natural_gas you cannot function without eating food or without electricity i want to mention this i was reading i was doing the research sec_262 for personal_living_and_family_expenses this is for businesses and corporations anyway i mean we’ve read the supreme court decisions and clearly it says that in order to have taxable_income you have to receive undeniable net_income accession to wealth that’s net_income it’s not gross_income it has to be clearly realized and you have to have complete dominion over the accession to wealth complete dominion means you have to have some guarantee that you will be allowed to keep the money that means at the end of the year you have to have the entire amount in your possession these something that just occur on a daily basis in the performance really of the job like you know i do a lot of work with my eyes my eyes get tired i use visine you know or develop headaches you use aspirin so there are i believe expenses that result in a reduction of the gross revenues so overall i don’t believe i’m really liable to anymore income_tax because i didn’t have based on my calculation of my liabilities future liabilities i didn’t derive taxable_income that was in my complete dominion and of course the money that i loaned to a corporation for business purposes petitioner persisted in his frivolous claims despite the court’s attempts to determine whether he had any properly deductible items petitioner rejected the court’s explanation of the error of his assumptions which had been addressed in cases such as 70_tc_730 affd 614_f2d_159 8th cir petitioner instead insisted on quoting out of context various supreme court cases stating that’s the law the tax_court cases do not represent the law they are not binding on individuals or even the agency in addition to claiming reliance on a hodgepodge of quotations from supreme court cases petitioner cited various sections of the code he insisted that sec_262 which prohibits the deduction of personal living or family_expenses applies only to businesses or corporations he contended that sec_535 which applies to accumulated_taxable_income for purposes of the corporate accumulated income_tax allows him to accumulate a certain amount of taxable_income notwithstanding his purported familiarity with numerous code sections he failed to show that he qualified for deduction of any expenses that would be allowed if substantiated there is no evidence in the record that any part of petitioner’s home was used exclusively and regularly for business or otherwise qualifies for an exception from the general_rule of sec_280a disallowing expenses of a dwelling_unit used by the taxpayer as a personal_residence although he presented a single document that apparently related to real_property_taxes on his residence he presented no proof of payment and the amount shown on the document as due in was substantially less than amounts that he claimed on his returns for and in summary this is basically another case where a taxpayer claims that his wages are not taxable_income his arguments are indistinguishable from those that have been uniformly rejected and no further discussion of them is warranted see 919_f2d_1440 10th cir 898_f2d_942 3d cir 833_f2d_1538 11th cir 771_f2d_64 3d cir affg tcmemo_1984_367 769_f2d_707 11th cir 764_f2d_1389 11th cir 737_f2d_1417 5th cir 702_f2d_59 5th cir 661_f2d_71 5th cir affg tcmemo_1981_122 reading v commissioner supra the nature of the items that petitioner was claiming was disguised on his tax returns when his explanation was given it was apparent that the deductions were erroneous and contrary to law he is liable for the accuracy-related_penalties under sec_6662 in addition a penalty under sec_6673 in the amount of dollar_figure is appropriate petitioner’s arguments were frivolous in view of his persistence in the face of contrary authority and the deception on the face of his returns we do not believe that the arguments were made in good_faith see eg sauers v commissioner supra pincite n an appropriate order and decision for respondent will be entered
